REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action in Reissue Application 17/105,794 (“‘794”) for U.S. Patent No. 8,560,031 (“the ‘031 Patent”).
In the response filed September 6, 2022, claims 2 and 24 have been cancelled and claims 1, 3, 12, 14, 15, 18, 19, 22, 23, 25-37, 39, and 40-44 have been amended.  Claims 1, 3-8, 12-15, 18-23, and 25-44 are currently pending. 

Reason for Reissue
	This is a non-broadening reissue.  The new Declaration By The Inventor (“New Reissue Dec”) filed September 6, 2022, states,
“One error upon which reissue is based is the patentee claiming less than he had a right to claim, including not reciting specific features of the accordion found in claims 23-44, such as pleated folds and walls that fold next to one another.  In the present application, additional claims 23-44 have been added.  None of the additional claims broaden the scope of claims in 8,560,031 B1.”

Prior Proceedings
The ‘031 Patent was the subject of two inter partes review proceedings.  
IPR2018-00497 resulted in a Final Written Decision that found claims 9-11, 16 and 17 unpatentable as anticipated by GB 2316263 to Grinfas.  Claims 9-11, 16 and 17 have been cancelled in the Inter Partes Review Certificate issued March 12, 2021.  
IPR2018-01294 did not result in a Final Written Decision.

Response to Applicant’s Arguments and Amendments
	The New Reissue Dec corrects the defects identified in the previous office action; therefore, the 35 USC 251 rejection is withdrawn.
	The amended drawings correct the issues identified in the previous office action; therefore, the drawing objections are withdrawn.
The claim amendments overcome the claim objections identified in the previous office action; therefore, the drawing objections are withdrawn.
	Applicant’s arguments regarding the previous 35 USC 102 and 103 rejections are moot in view of the new grounds of rejections, some of which have been necessitated by the claim amendments.
	Note this action is not made Final due to new grounds of rejections for claims 31 and 38, which were not necessitated by claim amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim terms are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, along with the corresponding structure in the specification:
In claim 22:
		means for attaching the socket including an accordion forming a tapered shape to the back of the portable media player 
corresponding structure in the specification – 5:33-35, “Each accordion 2 includes a male snap-fit portion 13 for attachment to socket-board female snap-fit 16 (better shown in FIGS. 4 and 5).”  Figs. 12A and 12B; 7:3-17, “FIG. 12A is an exploded side view of a socket 24, a suction cup 31, and either a portable media player 200 or a portable media player case 101 according to an embodiment of the present invention wherein the socket attaches to a portable media player 200 or portable media player case 101 by way of a suction cup that is snap-fitted to one end of the socket 24. FIG. 12B is an exploded side view of a socket 24, a suction-cup tape platform 32, suction-cup tape 33, and either a portable media player 200 or a portable media player case 101 according to an embodiment of the present invention wherein the socket 24 attaches to a portable media player 200 or portable media player case 101 by way of suction-cup tape 33 whose surface opposite the suction-cup surface is glued to a platform 32 that is snap-fitted to one end of the socket 24.”
		means for extending the socket outward generally along its axis from the portable media player and retracting the socket back toward the portable media player by collapsing the socket generally along its axis
		corresponding structure in the specification – 2:6-10, “The extending elements may comprise accordions, including flexural hinges interspersed with walls. The accordion structures allow the buttons to extend not just straight outward from the case, but also to curve away from the outward axis at various oblique angles.”  5:50-53, “Each accordion 2 includes a folding section 29 comprising a series of relatively rigid walls 10, 11, 12 interspersed with flexural (or "living") hinges 9, which flex as accordion 2 is collapsed or expanded.”  5:58-63, “In the embodiment of FIG. 3A, accordion 2 forms a cone. This allows walls 8, 10, 11, 12 to fold next to one another (as shown in FIG. 5) rather than stacking on top of one another as is the case with the embodiment of FIG. 3B. Both embodiments 29 and 29A are stable in various extended configurations.”  Figs. 3A, 3B and 5.
In claim 44:
	means for attaching the socket including an accordion forming a tapered shape to the back of the portable media player
corresponding structure in the specification – 5:33-35, “Each accordion 2 includes a male snap-fit portion 13 for attachment to socket-board female snap-fit 16 (better shown in FIGS. 4 and 5).”  Figs. 12A and 12B; 7:3-17, “FIG. 12A is an exploded side view of a socket 24, a suction cup 31, and either a portable media player 200 or a portable media player case 101 according to an embodiment of the present invention wherein the socket attaches to a portable media player 200 or portable media player case 101 by way of a suction cup that is snap-fitted to one end of the socket 24. FIG. 12B is an exploded side view of a socket 24, a suction-cup tape platform 32, suction-cup tape 33, and either a portable media player 200 or a portable media player case 101 according to an embodiment of the present invention wherein the socket 24 attaches to a portable media player 200 or portable media player case 101 by way of suction-cup tape 33 whose surface opposite the suction-cup surface is glued to a platform 32 that is snap-fitted to one end of the socket 24.”
means for extending the socket outward generally along its axis from the portable media player and retracting the socket back toward the portable media player by collapsing the socket generally along its axis, the accordion maintaining pleated folds when fully extended and having walls folding next to one another when fully collapsed
		corresponding structure in the specification – 5:50-53, “Each accordion 2 includes a folding section 29 comprising a series of relatively rigid walls 10, 11, 12 interspersed with flexural (or "living") hinges 9, which flex as accordion 2 is collapsed or expanded.”  5:58-60, “In the embodiment of FIG. 3A, accordion 2 forms a cone. This allows walls 8, 10, 11, 12 to fold next to one another (as shown in FIG. 5)…”  Figs. 3A and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 6, 18, 23, 25, 27, 28, 31-33, 38, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 20120042476 to Karmatz (“Karmatz”) and GB 2316263 A to Grinfas et al. (“Grinfas”).

As per claim 1, Karmatz discloses a portable media player case for housing a portable media player (¶27, “The handheld device 140 may be an electronic device such as a mobile phone, Personal Digital Assistant (PDA), portable music player, portable video player, handheld computer, tablet computer, electronic book reader, netbook computer, etc., but is not limited thereto.”), comprising:
a case body for housing the portable media player (¶29, “The base 110 may also be integrated into a removable protective case, clip-on, or slide-on attachment/accessory for the handheld device 140.”); and
an extendable socket attached to a back of the case body (“extension” 120 shown attached to the back in Figs. 18-25), the socket including:
                                    
    PNG
    media_image1.png
    444
    466
    media_image1.png
    Greyscale

an accordion forming a tapered shape capable of extending outward from the case body generally along its axis and retracting back toward the case body by collapsing generally along its axis (¶43, “In this case the extension 120 may be constructed as a single piece or a series of telescopic pieces 124 that expand/collapse together as the grip device moves from the open to the closed position. Further, a spring (e.g., such as the spring 123 of FIG. 18) may be used in conjunction with a single piece sliding bar or the series of telescopic pieces 124 in FIG. 20.”), and
a foot disposed at the distal end of the accordion (item 130 or the end of item 120 adjacent to item 130 illustrates a foot based on the disclosure of the ‘031 Patent, which reads at 2:10-12, “The buttons may snap onto the ends of the accordions, be glued on, or be feet integrally formed with the accordions.”).
While Karmatz discloses “the extension 120 may be constructed as a single piece or a series of telescopic pieces 124 that expand/collapse together as the grip device moves from the open to the closed position,” Karmatz does not expressly disclose the accordion comprising rigid walls interspersed with flexural hinges.  Grinfas discloses this in Figs. 7A and 7B where items 82 and 84 represent the rigid walls and flexural hinges, respectively; p. 9, “Collapsible sound conduit 80 preferably includes a resilient portion 82 which, as seen particularly in Fig. 7B, is collapsible and foldable into itself.” “Resilient portion 82 may include recesses 84 that increase the foldability of collapsible sound conduit 80.”  Fig. 7B also shows walls folded in a generally parallel configuration next to one another when fully collapsed.  See also Fig. 8A which illustrates a “bellows type” collapsible socket with maintained pleated folds while extended, p. 9.  See also Fig. 8B, which shows the “bellows type” socket fully collapsed with its walls folded next to one another.).
          
    PNG
    media_image2.png
    860
    486
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    618
    457
    media_image3.png
    Greyscale
                              

                                
    PNG
    media_image4.png
    331
    496
    media_image4.png
    Greyscale

	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the extendable socket of Karmatz with rigid walls interspersed with flexural hinges as taught by Grinfas.  Karmatz contemplates several variations of a socket that can attach to the back of a portable device and extend and collapse as shown in Figs. 11-24.  Some examples of Karmatz’s sockets are shown Figs. 11, 18, 20, and 21 below.
                                   
    PNG
    media_image5.png
    659
    562
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    671
    551
    media_image6.png
    Greyscale
  
                              
    PNG
    media_image7.png
    663
    547
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    681
    549
    media_image8.png
    Greyscale

Grinfas teaches additional types of sockets that can extend and collapse as discussed above.  A person of ordinary skill in the art could have pursued yet another variation of a socket that supported the desired extending and collapsing features as taught by Grinfas with a reasonable expectation of success because doing so is a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)  Furthermore, such a combination would help solve the problem identified in Karmatz of “a need for an apparatus for securely holding devices such as bar-shaped devices, with a single hand while allowing greater range of movement of a user's fingers while holding the device.” (¶10)

As per claim 3, Karmatz discloses the case of claim 1 wherein the tapered shape comprises a cone shape constructed and arranged such that the walls fold generally parallel to the axis of the accordion when the accordion is collapsed (¶43, “In this case the extension 120 may be constructed as a single piece or a series of telescopic pieces 124 that expand/collapse together as the grip device moves from the open to the closed position.” Fig. 20) Grinfas also discloses this in Figs. 7A and 7B.  

As per claim 5, Karmatz discloses the case of claim 3 wherein the case body forms a cavity for housing the socket when the accordion is retracted (¶36, “the grip device fits into a recess within the handheld device 140 in a closed position, such that an upper surface of the grip device in the closed position is substantially coplanar with an adjacent surface of the handheld device 140.” Fig. 8C).
                           
    PNG
    media_image9.png
    418
    512
    media_image9.png
    Greyscale


As per claim 6, Karmatz discloses the case of claim 1 further comprising a button attached to the foot, the button formed of a rigid material and extending radially past the foot (Fig. 20, where button 130 extends radially past the foot, which can be the top part of 120 adjacent to button 130 as discussed above, and ¶33, “The grip device may be constructed of various materials including hard and flexible materials, such as various metals, plastics, or textiles.”).

Claim 18 recites substantially similar subject matter to that of claim 1 and is therefore, rejected based on the same rationale.

As per claim 23, Karmatz a portable media player case for housing a portable media player (¶27, “The handheld device 140 may be an electronic device such as a mobile phone, Personal Digital Assistant (PDA), portable music player, portable video player, handheld computer, tablet computer, electronic book reader, netbook computer, etc., but is not limited thereto.”), comprising:
a case body for housing the portable media player (¶29, “The base 110 may also be integrated into a removable protective case, clip-on, or slide-on attachment/accessory for the handheld device 140.”); and
an extendable socket attached to a back of the case body (“extension” 120 shown attached to the back in Figs. 18-25), the socket including:
                                    
    PNG
    media_image1.png
    444
    466
    media_image1.png
    Greyscale

an accordion forming a tapered shape capable of extending outward from the case body generally along its axis and refracting back toward the ease body by collapsing generally alone its axis, the accordion maintaining pleated folds when fully extended (see pleated folds of the walls 124 in Fig. 20) and having walls folding in a generally parallel configuration next to one another, rather than stacking on top of one another, when fully collapsed (¶43, “In this case the extension 120 may be constructed as a single piece or a series of telescopic pieces 124 that expand/collapse together as the grip device moves from the open to the closed position. Further, a spring (e.g., such as the spring 123 of FIG. 18) may be used in conjunction with a single piece sliding bar or the series of telescopic pieces 124 in FIG. 20.”), and 
a foot disposed at a distal end of the accordion (item 130 or the end of item 120 adjacent to item 130 illustrates a foot based on the disclosure of the ‘031 Patent, which reads at 2:10-12, “The buttons may snap onto the ends of the accordions, be glued on, or be feet integrally formed with the accordions.”).
While Karmatz discloses “the extension 120 may be constructed as a single piece or a series of telescopic pieces 124 that expand/collapse together as the grip device moves from the open to the closed position,” Karmatz does not expressly disclose the accordion comprising rigid walls interspersed with flexural hinges.  Grinfas discloses this in Figs. 7A and 7B where items 82 and 84 represent the rigid walls and flexural hinges, respectively; p. 9, “Collapsible sound conduit 80 preferably includes a resilient portion 82 which, as seen particularly in Fig. 7B, is collapsible and foldable into itself.” “Resilient portion 82 may include recesses 84 that increase the foldability of collapsible sound conduit 80.”  Fig. 7B also shows walls folded in a generally parallel configuration next to one another when fully collapsed.).
                                 
    PNG
    media_image2.png
    860
    486
    media_image2.png
    Greyscale
                              
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the extendable socket of Karmatz with rigid walls interspersed with flexural hinges as taught by Grinfas.  Karmatz contemplates several variations of a socket that can attach to the back of a portable device and extend and collapse as shown in Figs. 11-24.  Some examples of Karmatz’s sockets are shown Figs. 11, 18, 20, and 21 below.
                                   
    PNG
    media_image5.png
    659
    562
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    671
    551
    media_image6.png
    Greyscale
  
                              
    PNG
    media_image7.png
    663
    547
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    681
    549
    media_image8.png
    Greyscale

Grinfas teaches additional types of sockets that can extend and collapse as discussed above.  A person of ordinary skill in the art could have pursued yet another variation of a socket that supported the desired extending and collapsing features as taught by Grinfas with a reasonable expectation of success because doing so is a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)  Furthermore, such a combination would help solve the problem identified in Karmatz of “a need for an apparatus for securely holding devices such as bar-shaped devices, with a single hand while allowing greater range of movement of a user's fingers while holding the device.” (¶10)

As per claim 25, Karmatz discloses the case of claim 23 wherein the tapered shape comprises a cone shape with circular base, constructed and arranged such that the walls fold generally parallel to the axis of the accordion when the accordion is collapsed (¶43, “In this case the extension 120 may be constructed as a single piece or a series of telescopic pieces 124 that expand/collapse together as the grip device moves from the open to the closed position.” Fig. 20) Grinfas also discloses this in Figs. 7A and 7B.  

As per claim 27, Karmatz discloses the case of claim 25 wherein the case body forms a cavity for housing the socket when the accordion is retracted (¶36, “the grip device fits into a recess within the handheld device 140 in a closed position, such that an upper surface of the grip device in the closed position is substantially coplanar with an adjacent surface of the handheld device 140.” Fig. 8C).
                           
    PNG
    media_image9.png
    418
    512
    media_image9.png
    Greyscale

As per claim 28, Karmatz discloses the case of claim 23 further comprising a button attached to the foot, the button formed of a rigid material and extending radially past the foot ((Fig. 20, where button 130 extends radially past the foot, which can be the top part of 120 adjacent to button 130 as discussed above, and ¶33, “The grip device may be constructed of various materials including hard and flexible materials, such as various metals, plastics, or textiles.”)).

Claims 31, 32 and 38 recite substantially similar subject matter to that of claim 23 and are therefore, rejected based on the same rationale.

As per claim 33, Karmatz discloses the socket of claim 32 wherein the tapered shape comprises a cone shape with a circular base, constructed and arranged such that the walls fold generally parallel to the axis of the accordion when the accordion is collapsed (¶43, “In this case the extension 120 may be constructed as a single piece or a series of telescopic pieces 124 that expand/collapse together as the grip device moves from the open to the closed position.” Fig. 20) Grinfas also discloses this in Figs. 7A and 7B.  

As per claim 40, Karmatz discloses the method of claim 38, wherein the step of attaching the socket comprises the step of enclosing the player in a case already having the socket attached to the case (¶29, “The base 110 may also be integrated into a removable protective case, clip-on, or slide-on attachment/accessory for the handheld device 140.”).
Allowable Subject Matter
Claims 4, 7, 8, 26, 29, 30, 34-37, 39, 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15, 19-22, and 44 are allowable over the prior art.

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘031 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.




Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/B. James Peikari/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992